DETAILED ACTION
This Office action is in response to Application filed on July 22, 2020.
Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/KR2019/001377 filed on January 31, 2019, which claims priority to provisional application No. 62/624,755 filed on January 31, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A signal transmission method of a terminal in a wireless communication system, the method comprising: 
selecting a transmission scheme in a first symbol and a last symbol among a plurality of symbols comprised in a transmission time interval (TTI); and 
transmitting the signal in the first symbol and the last symbol by using the selected transmission scheme, 
wherein the selected transmission scheme is a first transmission scheme or a second transmission scheme, 
wherein the first transmission scheme is a transmission scheme in which the signal is transmitted by using one symbol determined for a first subcarrier spacing in a time domain and subcarriers spaced apart with a specific interval in a frequency domain, and 
wherein the second transmission scheme is a transmission scheme in which the signal is transmitted by using one symbol determined for a second subcarrier spacing in the time domain and subcarriers consecutive in the frequency domain.
Huang et al. (US 2019/0222357 A1, “Huang”) discloses configuring a UE with two CORESETs associated with a search space or a bitmap, where the time duration of the two CORESETs can be different (see ¶ 204). For example, a first duration is longer than a second duration is shorter (see ¶ 204). For a first CORESET starting symbol, the UE determines one CORESET configuration from the two CORESET configurations according to a distance or 
Yi et al. (US 2020/0336249 A1, “Yi”) discloses a subframe containing 14 symbols in one TTI, where DL control channels are allocated in the first symbol and UP control channels are allocated in the last symbol (see FIG. 4 and ¶ 56). The subframe also contains a time gap for the transition process from the transmission mode to the reception mode or from the reception mode to the transmission mode (see FIG. 4 and ¶ 56). 
Huawei et al. (DMRS design for URLLC [3GPP TSG RAN WG1 Meeting #90bis, R1-1718250], included in the IDS submitted on July 22, 2020, “Huawei”) disclose that the symbol location of front-loaded DMRS for URLLC PDSCH can be adaptive depending on whether PDSCH shares DMRS with PDCCH (pg. 2-3, § 3). Although two categories of front-loaded DMRS configurations for both 1 symbol and 2-symbol cases can be used, where s-symbol mini-slot transmission can be used for URLLC, DMRS pattern within one symbol is more appropriate to make good tradeoff between channel estimation quality and RS overhead since there is a limited number of symbols in the mini-slot settings for URLLC (pg. 2, § 3, ¶¶ 1-2). Accordingly, Huawei discloses two DMRS patterns for URLLC mapped in 1 symbol (see FIG. 1). 
ITRI (Enhancement to physical layer structure in high speed scenarios for new radio [3GPP TS RAN WG1 Meeting #88, R1-1702391], included in the IDS submitted on July 22, 2020) discloses increasing subcarrier spacing for physical layer structure enhancement in the high speed scenario for NR (see pg. 3-4, § 2.2, “Part B”). 
However, the prior arts of record do not disclose, alone or in combination, selecting a transmission scheme in a first symbol and a last symbol among a plurality of symbols comprised in a transmission time interval (TTI); wherein the selected transmission scheme is a first the first transmission scheme is a transmission scheme in which the signal is transmitted by using one symbol determined for a first subcarrier spacing in a time domain and subcarriers spaced apart with a specific interval in a frequency domain, and wherein the second transmission scheme is a transmission scheme in which the signal is transmitted by using one symbol determined for a second subcarrier spacing in the time domain and subcarriers consecutive in the frequency domain.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-8 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 9-15, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474